Draft general budget for 2007 (Section III) - Draft general budget for 2007 (Sections I, II, IV, V, VI, VII and VIII)
The next item is the joint debate on the budgetary procedure 2007.
In this debate we shall examine
the report by Mr James Elles, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2007 (Section III) [C6-0299/2006 - and Letters of amendment No 1/2007 (5733/2006 - C6-0000/2006) and No 2/2007 (9010/2006 - C6-0000/2006) to the draft general budget of the European Union for the financial year 2007, and
the report by Mr Louis Grech, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2007 (Section I, European Parliament; Section II, Council; Section IV, Court of Justice; Section V, Court of Auditors; Section VI, Economic and Social Committee; Section VII, Committee of the Regions; Section VIII (A), European Ombudsman; Section VIII (B), European Data Protection Supervisor [C6-0300/2006 -.
rapporteur. - Mr President, thank you for introducing us to this first budgetary debate for 2007. At the outset I should like to thank all those who brought us to this stage, particularly those in the secretariat of Parliament's Committee on Budgets and those associated with it. Without them it would have been impossible to get ourselves to this state of preparedness.
In setting out the guidelines for the 2007 budget - one that is different from others in the sense that it has been the first budget in the new financial perspective - much of the first part of the year was spent in negotiating the result of the financial perspectives. Indeed it is a rare budget when we find that we do not yet have some of the programmes in place, because the multiannual programmes are in the process now of being completed as, let us hope, the Financial Regulation will be in place for the beginning of next year to be the basis for our operation.
In terms of general considerations, there are three that I should like to set out, which have shaped our strategic thinking in the Budgets Committee in presenting this budget to Parliament.
Firstly, as we noted in the annual policy strategy (APS) discussions in May, which form the basis for our preparation for this budget, the speed of globalisation outside Europe is shaping our policies. I believe we have rightly criticised the Commission for taking a laid-back and complacent view on this. We need to be able to take account in our budgetary policies of the effects of what is happening elsewhere in the world.
Secondly, we are acutely aware that the results of the financial perspective discussions have left us with fewer resources than we might otherwise have hoped, and therefore lead to the need for prioritisation in the way in which we shape our policies.
Thirdly, we must communicate better with our citizens and give them the confidence that we are capable of running the budget effectively.
That being said, what has the process now led to in what we voted for? First is the general outlook. In terms of commitments I believe we have been very prudent in allowing significant margins in the various parts of the budget, well under the ceilings provided for in the IIA; and for the first time since 2000 we are not requesting the flexibility instrument.
On the question of payments, we have taken a horizontal approach that reflects the approach taken by Reimer Böge, as our rapporteur on the financial perspectives - whose report Parliament adopted - in outlining a number of priority areas; and this is what we have reflected in taking payments on first reading to 1.04%, yet again well beneath the ceiling allowed for 2007 of 1.06%. This is also keeping a ratio between commitments and payments below 80% in most cases.
In terms of the pilot projects and preparatory actions, we have a range of different possibilities; in terms of internal policies, where we are wanting to underpin innovation, and where we are looking in terms of security at a major initiative on migration management, thanks to our friend and colleague Mr Deprez from the Committee on Civil Liberties, Justice and Home Affairs; and, last but not least, on external policy, to see what we can do to build up linkages with China and India, because, as reflected from the outset, in the present globalising world we do not have the right kind of networks which link our business and scientists with those of China and India. We are putting these in as preparatory actions to be approved under the 2007 budget.
Lastly in terms of payments, I have mentioned the common foreign and security policy, the CFSP. There are some in the Council who think that we are not being particularly generous in leaving it at a cut of 50%. There were those who wanted 100%, but we reached 50% as a good compromise because there are a range of people, particularly in the Committee on Foreign Affairs but also elsewhere in this Parliament, who would like to see the commitment entered into by the Council fulfilled for the way in which we handle the common foreign and security policy between Parliament and Council.
Equally, in terms of the special representatives, where we are recommending that the whole sum be transferred to the EU delegations, the point we are making on first reading is that we want to have, if not special treatment, at least clarity in the way in which these people are appointed. As the amendment says, we would like to adopt guidelines for the decision to establish, select and appoint EU special representatives and for the regular assessment of their work.
Turning now to the second aspect, which is value for money, this is an innovative concept where what we want to do is to stop throwing good money after bad. I do not think there is anybody in this House who has opposed this particular kind of concept, which is involved in identifying those lines where we know from the different reports available to us that the policies are being implemented poorly, either quantitatively or qualitatively.
Thanks to the work of the Committee on Budgets - though it would have been nice if the rapporteur of the Committee on Budgetary Control could have contributed more to this process - by looking at our own cost benefit analyses, at the Court of Auditors' reports, at the budget forecast alert and at the synthesis reports provided by the Commission, we have been able to identity a number of lines which we unanimously have voted into reserve at 30% on first reading in the Committee on Budgets. The intent is to be able to release these sums by the end of the year on second reading, so long as we can have a satisfactory explanation from the Commission on 15 November, when we will have a joint Committee on Budgets-Committee on Budgetary Control meeting to examine these lines and to see whether they are now operating positively. The whole idea behind this is that we can purge the budget of those lines which are operating ineffectively, and move towards what we are looking for, which is a positive statement of assurance.
Where the Council has suggested that this might be against the Financial Regulation, I think Article 43(1)(b) makes it quite clear that where there are sufficient grounds for us to put monies in the reserve, then we are entitled to do so.
It would be nice if, by the end of our process - maybe on the margins of our conciliation meeting with the Council on 21 November, or in our vote in December - we could come to a common statement by Parliament, the Council and the Commission on how we handle this concept of value for money on a regular basis, so that we can make it a part of our process, rather than something treated in an arbitrary manner.
There are a few last comments on other aspects - budget control and value for money. The first of these is shared management: the problems about which we heard from the President of the Court of Auditors in the Budgetary Control Committee yesterday evening, when, much to my surprise and that of other colleagues, he said he was not particularly interested in shared management because the Council pays and it is the Commission that takes responsibility for signing off the budget. I do not think it is possible to have a statement of assurance unless the Member States sign up to their responsibilities under the budget for the funds that they pay, which amount to 75 or 80% of the budget. Therefore, shared management is something we think is important to have implementation of the IIA provision.
Secondly, as regards work on the agency - which Mrs Haug has so ably coordinated for us - we are putting sums of money of the increases in reserves so that we can hear views from the agencies as to what they will be doing with their money and their work programmes in order to get value for money once again.
Last but not least is the question on the administration, where the Council actions on first reading to effectively diminish the number of Commission posts by some 2000 in the next few years are something we have not been able to sign up to. We believe that we need a screening exercise of the Commission by 30 April 2007 so that we can understand what the mid-term demands of the Commission are before taking radical action to cut back.
In addition to that, we would not only like a state of play from the Commission as to which of the outstanding regulations we could have withdrawn, but above all what we would like is to be sure that we have clarity between what we have here in the budget process and the legislative process of the work programme which is decided on by the Commission today; so that when we have a final decision on this budget, hopefully in December, and the resolution from Parliament on the legislative work programme, then both of these can be bound together and we can have the Commission President come to Parliament in February 2007 and tell us what the final work programme of the Union is. Otherwise it is unclear to citizens.
Therefore, I would conclude by saying that this is a budget which in terms of priorities is what I would call a budget which is consistent and forward-looking; in value-for-money terms, it is a budget which can be said to be coherent and prudent; and lastly, that in taking these two building blocks together, we will be able to look forward to the review which will be coming by 2008/2009 and have a very clear position for the European Parliament in order to ensure that where we need increases in particular policies or different actions to be taken on policy matters, we will be well prepared for that debate.
(Applause)
rapporteur. - (MT) The budgetary increase given to the other sections in 2007, when compared to that given in 2006, was only marginal and much less than that requested in the preliminary draft. The increase agreed upon reflects the rate of inflation and the amounts related to each institution's specific priorities. The Committee on Budgets decided to restore more than EUR 10 million out of the reductions of around EUR 29 million made by the Council to the other sections, excluding Parliament and the Council.
The 2007 budget was based on the institutions' essential priorities, while ensuring their unhindered operational and functional efficiency. Globally, the increase for institutions amounts to EUR 31 million compared to the EUR 48 million requested.
Over the years, Mr President, exaggerated margins have become common features of some institutions' estimates. This practice, or rather bad practice, brought with it an awkward system of last-minute transfers or the cancellation of certain appropriations. This situation will be difficult to manage when, in a few years' time, the property-acquisition process will start to decline. In this regard, we believe that an increasingly activity-based approach would be more effective. Moreover, the presentation of budget estimates should be more standardised, motivations should provide clearer justifications and estimates should be more accurate.
With regard to Parliament, the Committee on Budgets agreed that the final amount of the 2007 budget should be of EUR 0.1397 billion, that is to say a margin of EUR 25 million below the maximum of 20%. This level corresponds to 19.65% of the administrative expenditure under Chapter V. In this regard, however, Parliament is not renouncing its traditional 20% share. In fact, the committee extends its support to the appropriation of unused funds for unexpected, but justified, expenses by means of 'amending budgets'. The creation of an efficient structure, together with the implementation of a redeployment exercise should be the main objectives in the strategic planning for the 2007 Establishment Plan. Moreover, the filling of vacancies resulting from retirement will not be considered an automatic process.
With regard to support and services for Members, we agree with the Secretary-General that the main objectives relating to the 'raising the game' exercise were, broadly, achieved. However, there is a recurrent complaint that there is insufficient information about the support services available for MEPs. The administration should address this shortcoming and corrrect it by no later than the end of this year.
Mr President, due to lack of time I am unable to to talk in detail about all the priorities addressed in the budget and in my report for 2007. These priorities relate to the EUR 48 million allocated for expenses connected with enlargment involving Bulgaria and Romania; the measures taken for the simplification and upgrading of legislation; the scrutiny of the cost-efficiency of translation services, especially with regard to the length of texts; the authorisation of EUR 9.5 million in supplemetary funds for the improvement of the visitors' programme; the decision to keep EUR 6.7 million in the reserve for Web TV, a final decision about which will be taken after a presentation of the prototype in CoBu; and the need for greater control of the administration of multinlingualism, for which we put EUR 3 million in reserve. The misuse of this service by some, including political parties, should attract sanctions. EUR 50 million have been reserved for buildings, and we must ensure that buildings policy is periodically reviewed.
I must conclude by saying that budget implementation requires better management if objectives are to be achieved. There is also a need for annual reports based on more detailed information about the work carried out by the institutions. These reports should be used to justify requests for additional funds so that Parliament might arrive at a more rational decision about fund allocation. This way, budgets financed by European taxpayers will provide real added-value to their everday lives.
Finally, I would like to thank all those who contributed towards the drawing up of this report. I would especially like to thank the Secretary General, who has handed in his resignation. We will miss him; whether he will miss us is another matter.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it is an honour for me to be here at Parliament's debate on the 2007 budget. I can assure you that we will note with interest the issues raised during the discussion and pass them on to all our colleagues.
The budget's drafting process is a long one. I appreciate the frank atmosphere of debate that has reigned all year long between Members of the Council and Parliament. We last discussed the issue at the budget trilogue on 18 October. I had an opportunity then to give a few tentative reactions to the draft amendments by the Committee on Budgets, to be voted on in plenary on Thursday. Before I present certain important matters to the Council, I would like to deal with certain issues of quality, which are of importance for the work of the Union as a whole.
It is my intention now to speak frankly and call a spade a spade. I believe that the Committee on Budgets, under the leadership of Mr Elles and Mr Grech, has worked without bias, by also focusing on what can be accomplished using our citizens' and taxpayers' money. Hopefully, the Commission too will become involved in this work.
The value for money from Union taxes must be made a regular process. The value for money concept must become something that pervades the entire budgetary procedure.
In my opinion, the first reading of the budget should concentrate on facts and figures. I do not think that the budgetary authorities should make political statements at first reading.
I said at the Council presentation of the draft budget on 5 September 2006 that the EU's budgetary procedure is in need of innovation. Without innovative budgetary solutions we cannot promote the Union's competitiveness or make the institutions' administration more efficient. The budgetary authorities must take concrete action to achieve their objectives in this 2007 budget.
From the Council's viewpoint, Parliament's intention to increase payment appropriations significantly, when there is no proven need to do so, is not the right way to build a bridge between the EU and the general public. An increase on this scale would only result in an enormous surplus in the first year. The 2007 budget should be based on realistic and justified appropriation needs.
Halving the common foreign and security policy budget is simply not acceptable. In the interinstitutional agreement concluded five months ago, Parliament approved an average sum of EUR 250 million per annum. That being the case, I believe that the EUR 159 million advocated by the Commission and the Council is a reasonable figure. I would therefore ask how Parliament's suggestion of EUR 73 million can be justified. I would hope that the plenary session will act responsibly with regard to these two whole areas.
The budgetary authorities need to develop a procedure for the use of reserves in the very near future. Appropriations should not be set aside merely for tactical reasons. Here too, the provisions of the Financial Regulation must be complied with to the letter.
As we all know well, the 2007 budget is the first to be covered by the new interinstitutional agreement. It is very important that all of its old familiar aspects, such as ceilings and adequate margins, are respected right from the start. The new agreement also has new provisions on, for example, pilot projects and preparatory operations. I would highlight the importance of these provisions, which clearly state that pilot projects and preparatory operations are not the exclusive right of one budgetary authority. Both Parliament and the Council must also respect this aspect of the content of the new interinstitutional agreement.
The 2007 budget is a package. It is important that the budgetary authorities establish the jointly agreed package within the framework of the budgetary procedure. The crucial elements of the overall package are interlinked.
Finally, I would like to return to the revision of the Financial Regulation. This is a subject that Parliament and the Commission have been anxious about, and they have been urging the Council to make haste. President Borrel last raised the matter in his discussions with Prime Minister Vanhanen on 17 October. It is with pleasure that I can now state that the Council adopted a common position on the revision of the Financial Regulation on 19 October. We can therefore hold negotiations with Parliament on the Financial Regulation on 21 November. I am sorry that we have not been able to keep to the timetable proposed by the Commissioner responsible for the budget in her letter in June. The Commission had hoped that the meeting would be held last week. I believe, however, that the timetable that I have referred to will give everyone sufficient time to formulate a comprehensive overall solution.
I hope that these brief comments of mine have done something to clarify the Council's opinions. I earnestly believe that Parliament and the Council can reach a good common solution on the budget for 2007 in the discussions in the weeks ahead.
Member of the Commission. Mr President, I should like to express the Commission's appreciation for the work that was done by the Committee on Budgets and its rapporteur, tackling more than 1200 proposals from other committees in the process of the preparations for first reading. We know what that means and how it was done. In general, the Commission has had a positive reaction to the proposal that has been placed on the table by Parliament for tomorrow's vote. However, I should like to mention three sensitive points, which we would like to solve, together with Parliament, before second reading.
The first point is about the horizontal reserves on 30% of budget lines on value-added programmes. We are a bit concerned about the first application of the programme - not as a political idea, which we supported from the very beginning, but the first application of it on the amount in general and some conditionalities that are coming together. However, the Commission and its secretariat are ready to come in the middle of November for the hearings, to which Parliament has invited us, to explain as much as we can, to allow Parliament to lift as much as it will be able to before the second reading.
The second element is on agencies, especially three new ones. They are supposed to come into being in 2007. The Committee on Budgets was removing preparations for them. We understand that it concerns point 47 in our new interinstitutional agreement. The relationship between two budgetary authorities needs to be clarified and the new procedures defined -that is why we will in the near future be asking for technical meetings between the three institutions to clarify the situation in order to allow those three agencies to come into being as of January 2007.
The third element is a reserve of EUR 50 million on Commission staff salaries in heading 5. We would like to thank Parliament for restoring the cuts which have been performed by the Council, but reserves are still of concern to us because conditionalities are wide and there are a lot of them. But as I said in the beginning, we will strive to make as much information as possible available before 15 November and before the final conciliation with both arms of the budgetary authority, so as to be able to lift as much as we can. If a reserve is not lifted at least partially from 1 January, we are not able to start recruitment at all for anybody, including from new Member States and the replacement of retired staff.
In general we are positive. We are ready to work closely with Parliament on lifting and fulfilling all conditions provided at first reading as a proposal for us. We hope that by 21 November we will be able to come to an agreement that will be good for all three institutions and acceptable.
draftsman of the opinion of the Committee on Foreign Affairs. - (HU) The foreign affairs chapter was perhaps the greatest loser in the seven-year budget, which immediately calls into question whether the European Union will be capable of fulfilling its role as a global player. It is especially unfortunate that in the annual budget process, the Council has made even further significant cuts to its foreign affairs budget. It was for this reason that the Committee on Foreign Affairs decided to restore the preliminary draft budget on numerous points, and thus to allocate the original amounts.
We set up the European Parliament's foreign affairs priorities as that we deemed it necessary to devote more resources to the candidate countries and potential candidate countries, to spend more on those countries on the eastern side of our European Neighbourhood Policy, and to provide more humanitarian aid to Palestine.
The Committee on Budgets did not agree with all of our proposals, and therefore we are submitting these proposals once again on behalf of the Committee on Foreign Affairs. In the interest of a responsible and consistent foreign policy, we call on you to accept the proposal of the Committee on Foreign Affairs.
draftsman of the opinion of the Committee on Development. - (DE) Mr President, perhaps I might be permitted to start by congratulating my colleague Mr Elles on his strategic thinking, particularly with regard to China and India. This is a new thing and something we should take very seriously.
We in the Committee on Development have managed to get the funds from the preliminary draft budget reinstated, to keep the budget transparent, and to produce a report that is already in line with our colleague Mr Mitchell's on development cooperation instruments, but I have nevertheless tabled two amendments in the plenary, which were not, however, adopted by the Committee on Budgets.
One of these was Amendment 250, which was intended to set up a pilot project for small and medium-sized enterprises in developing countries, which were, I would remind the House, the subject of a report we adopted earlier this year. If we want to build up the self-employed and small business sector in developing countries, we need to give SMEs an enhanced role. It really would be vexatious if we were to fail to put in place a pilot project that underlined our own call for stronger SMEs in developing countries.
The other amendment to which I referred was Amendment 253, which has to do with exchanges with other parliaments. It refers to our own House's Budget and to the possibility of maintaining links with other legislatures, such as the Pan-African Parliament or the Parliament of Afghanistan, which would enable this House to have a real and positive influence on the democratisation process around the world, and so I urge you, on Thursday, to vote to adopt this amendment too.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (LT) The budget is essential in implementing projects that are important and beneficial to the Community and its citizens. One such project is the Globalisation Adjustment Fund of EUR 500 million.
I suggested assigning the funds to the reserve of the following year's budget of the Committee on Employment and Social Affairs. We will vote on this in December. However, ladies and gentlemen, I would once again like to draw your attention, and especially the attention of the Commission, to the rules established for the use of the funds. The question is whether the money will actually reach a particular unemployed person? The money cannot be misappropriated as it had often been the case with donor aid to undertakings in the process of restructuring.
I foresee a considerable risk of misusing the Commission's funds. It is against this that we, the members of the Committee on Economic and Monetary Affairs, have voted. We cannot accept the rules unless they are substantially amended. I therefore call upon you to take a firm stand and demand that the Commission guarantee the transparent and effective use of funds.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, Commissioner, ladies and gentlemen, the start of the first financial year of the Financial Perspective that we negotiated in April and adopted in May is almost upon us; the financial framework is a tight one, and presents us with a number of problems as regards the achievement of our policy objectives.
The Commission took a very cautious approach to drawing up the preliminary draft budget for 2007, and the Council - as always unperturbed by what the experts might say - cut it even further down to size. The Committee on the Environment tried to save what could be saved by reinstating the figures from the preliminary draft budget and making responsible increases in a few lines.
The Committee on Budgets took on board all the Committee on the Environment's amendments, and for that I am very grateful to my fellow-Members who sit on it. We cannot, however, regard the overall situation as satisfactory, since the financial year 2007 will present us with as yet unresolved problems with LIFE+ and the action programme on health.
Agencies are the only area in which we can look forward to the future with optimism on the grounds that they are being properly developed and funded, and by that I mean not only those agencies for which the Committee on the Environment is the competent specialised committee, but all of them, cooperation with which has undergone a marked improvement over the last two years; indeed, the personnel and personnel development plans for them will be in our hands by the end of the year, and I take a positive view of all of them.
It has to be said, though, that there are persistent difficulties with the new ones - the Gender Institute, the Human Rights Agency, and the Chemicals Agency - and, contrary to what the Commissioner has just said, these are not of a merely technical nature, for there is as yet no legal basis for any of them. We in this House are still waiting for the start of negotiations with the Council pursuant to Article 47 of the Interinstitutional Agreement - negotiations, that is, on where the money for the three new agencies is to come from. Perhaps the Presidency of the Council might be so good as to move this process along a bit.
draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, I should like to make three points. Firstly, I should like to thank the rapporteur for increasing payment appropriations for priority programmes linked to the Lisbon Agenda, like the Competitiveness and Innovation Programme and the Seventh Framework Programme for Research. These are key initiatives that not only provide work for Europe's valuable and highly skilled scientists but also prepare the EU to face future challenges as a global leader. We should not overlook the significant and positive impact that they have on our regions and their populations.
Secondly, I commend this report for the concern it expresses for the Galileo Programme, which has been under-funded in the 2007 draft general budget. This showcase EU programme is a major technological, economic and political challenge and we really need to be sure about it. I do not understand why we are prepared to cut funding in this area. It would be an embarrassment for the EU if this project were to stall or fail due to lack of financial backing.
Thirdly, since many areas, such as the ones I have just mentioned, require increased funding, I do not understand why, when the ITRE Committee's request is for a smaller budget, this does not come from the Security and Space Research programme, where we should reduce payments and not increase them.
Turning to more general non-ITRE issues, on the structural funds I support the call in this report for an increase in payments. This is the one area where ordinary citizens see the difference EU policies make to their everyday lives. My own region, the West Midlands, is a case in point. EU funds have acted as a catalyst in re-energising the potential and development of local communities.
On external affairs, Asia is one of the largest and most populous regions in the world. It contains 60% of the world's population. So I am amazed that the Commission has cut funding. Last year money for the tsunami disaster was taken from other Asian programmes without any increase and this year, because the tsunami funding has decreased, the Commission has cut the funding again. Has the Commission forgotten that the money is desperately needed by the Asian programmes which were sacrificed, where the EU is committed to meeting Millennium Development Goals? I ask the Commission to justify this.
I welcome this report's call for transparency in the allocation of funding for information and communication. We need full transparency across the board, so EU taxpayers' money spent on EU policies should be totally traceable and published on the Internet. Then we can see exactly how much money goes to whom. This applies equally to the Members of this House and especially to agriculture.
Finally, I should like to congratulate both the rapporteurs, Mr Elles and Mr Grech, on producing excellent reports. I thank them for their hard work.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President: one minute, two points. The Committee on the Internal Market and Consumer Protection has quite simply voted for the maintenance of the Commission's proposed spending on consumer protection, not the deep cuts proposed by the Council. So we are voting for the status quo as proposed by the Commission.
Secondly, I should like to mention Parliament's budget for communicating with our citizens. Each year American congressmen are allowed to send four four-sided newspapers to every single one of their voters to tell them of their glorious achievements. I propose an amendment that would allow each of us here to send one free four-sided newspaper to each of our voters every year to tell them what we are doing. I hope colleagues will support the amendment, which would help make up the communication deficit. We have a few voters here in the visitors' gallery, but there are millions out there who do not know what we are doing and we need to communicate with them.
draftsman of the opinion of the Committee on Transport and Tourism. - (DA) Mr President, Commissioner, Madam President-in-Office of the Council, in the financial perspective, the amount for the trans-European networks - the 30 top-priority transport projects - has been cut back to a third of the amount that the Commission originally found necessary. We still do not have the legal basis for the funding in order. Nor do we know how the reduced amount is to be distributed over the next few years. We have therefore chosen to put the whole of the amount for 2007 - almost EUR 800 million - into reserves until everything has been clarified. We cannot, of course, make use of the first year's budget without having a clear idea of what is to happen over the next few years. You do not build half a bridge. It is a question of 'either/or'.
In the case of the three agencies for maritime, aviation and railway safety, we want to see the Commission's figures reinstated in the budget. These are new agencies in the course of being set up, and they need space in which to work.
Last but not least, I would draw attention to the pilot project for safe lay-bys along European motorways. With more stringent rules governing drivers' rest and driving periods, it is important for European drivers to have proper and safe conditions in which to rest.
draftsman of the opinion of the Committee on Regional Development. - Mr President, I should like to say 'well done' to the rapporteur: he has certainly shown a steady hand. On an overall level, payments in the 2007 budget must reach 1.04% of EU GNI if we are to deliver effective programmes to our citizens. It is also crucial that we adopt a qualitative, value-for-money approach with the resources that we have. Somebody made the comment that the Council pays. In fact, it does not. The citizens pay. We are dealing with taxpayers' money; they have entrusted their money to us and they rightly expect to see positive results within the context of overall value for money.
As rapporteur on the REGI Committee, I strongly urge that the appropriations in the preliminary draft budget be restored and that cohesion be considered one of the policy priorities of the EU.
Finally, I call on the Commission to clarify the legal base of the peace programme and enable resources to be allocated to the International Fund for Ireland. As an Irish MEP, I am pleased to have the opportunity to thank the EU for its continuing support for peace and IFI funding. Well in excess of EUR 1 billion has been given to promote peace-building, understanding and tolerance. You have supported communities and shown faith with ordinary people in the border regions of Ireland. You have played your role and you can take credit for that.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FR) Mr President, Mr Elles, ladies and gentlemen, with a few exceptions, all the amendments by the Committee on Agriculture and Rural Development have been accepted by the Committee on Budgets.
First of all, I am delighted that the amendments concerning the restoration of the Preliminary Draft Budget have been adopted, and I am even more delighted that the amendments concerning the increase in aid to the poorest people have been adopted: food aid, refunds for milk, free distribution of fruit and vegetables, promotion activities, the distribution of milk to schoolchildren and aid for bee-keeping. We should have liked more account to have been taken of, in particular, suckler-cow premiums - vital in disadvantaged areas - aid for energy crops and pilot projects on energy efficiency. We shall take the liberty of re-tabling amendments along those lines in plenary.
Overall, we consider that the Committee on Budgets has been attentive beyond our expectations to the amendments that we were proposing, and we would thank you, Mr President, Mr Elles, ladies and gentlemen, for the constructive spirit in which your decisions were taken.
draftsman of the opinion of the Committee on Fisheries. - (ES) Mr President, our committee has drawn up certain observations with regard to the cuts introduced by the Council in relation to the European Commission's proposals.
The most significant of these cuts is the EUR 10 million cut in the reserve in international agreements, which is being taken away - is disappearing - both for commitments and for payments. The Committee on Fisheries believes that this could even create problems with regard to the Union's legal obligations in this field, and we are therefore calling for the initial sums to be restored.
The Council's other reductions relate to the payments of the European Fisheries Fund: EUR 23 million for the convergence regions and EUR 7 million for those that are not included in this category. The Committee on Fisheries believes that these cuts would make it impossible to pay the advance of 7%, as stipulated in the Fund's own Regulation.
Ladies and gentleman, the general contribution allocated to fisheries is already modest enough, and we therefore find these cuts unacceptable. As well as being arbitrary and unjustified, they send a very negative message at a critical time for the sector, and we in the Committee on Fisheries are therefore asking for the figures proposed by the Commission in the preliminary draft budget to be restored.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, ladies and gentlemen, I, too, believe in principle that we should go after value for money, for the effective and economic use of funds is what matters. On the other hand, though - and this is where we have different ends in mind - Europe needs money if we are to be able to enthuse people and move the European project forward, which is what we want to do, and that will not be possible unless proper funding is made available.
Let me remind the House of this morning's debates on the culture programme and on Europe's culture policy, and of the debates we are going to have this evening on lifelong learning, on youth policy over the coming years and on 'Europe for the Citizens'. This morning, it was lamented - as it will be this evening too - that we do not spend enough money in this field, in an area that really does have an impact on people, on Europe's citizens, and builds a link between them and Europe.
We share together the great problem of how we get people not only to accept Europe, but also to be enthusiastic about it, and that is why, far from cutting back on these programmes, we should be investing more in Europe's future. That is also why the Committee on Culture and Education has been highly consistent in rejecting the cuts the Council wanted to make to these programmes.
Mr President, Mrs Wideroos, Mrs Grybauskaitė, ladies and gentlemen, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, I want first of all to say a well-deserved thank you to the general rapporteur, our fellow Member and friend Mr Elles, as well as to the Committee on Budgets as a whole, for the way in which it has taken account of the priorities of the Committee on Civil Liberties, Justice and Home Affairs.
Among these priorities, there are two that obviously deserved a very special effort when it came to the budget. The first priority was better control of the EU's external borders, which are now subject to permanent and considerable migratory pressures, with the whole of the southern border under particular pressure. Anyone who needs convincing of this need only watch television and read the newspapers every day. In this connection, it was essential to strengthen the operational resources of the FRONTEX Agency, which we established for the purposes of external border control. Happily, the Agency's resources were, indeed, strengthened, with the support, in particular, of our general rapporteur and Spanish fellow Members who helped us correct - I do not know, Mrs Wideroos, whether to use the word 'stupidity' or 'incoherence'; I shall opt for 'stupidity' - the stupidity of the Council, which had, for its part, reduced the resources of the FRONTEX Agency in spite of current circumstances.
We had a second priority, this too recognised by the whole of Parliament and enthusiastically supported by Europeans, if all the available polls are to be believed, which was to increase the resources earmarked for the fight against terrorism and organised crime which, as you well know, make a mockery of the EU's internal borders. On this subject too, our message has been heard by the Committee on Budgets which has, in particular, increased the resources set aside for Eurojust. These too had been reduced in the Council's draft budget. Mrs Wideroos, I shall leave it to you to choose a suitable adverb to characterise this reduction.
I make no bones about the fact that, where the 'freedom, security and justice' sector is concerned, the Council is equal neither to what is at stake nor to Europeans' expectations, and our Parliament will be able to take pride in using its vote to correct the inconsistencies in the position of the Council, whose members delight in making all the right noises but balk at acting together to confront serious problems they have in common. It is a terrible shame.
draftsman of the opinion of the Committee on Constitutional Affairs. - (ES) Mr President, it is often said that knowledge does not take up any space, but in this case I believe that the debate and the reflection on the future of Europe should have a space in the budget.
When we met with the general rapporteur in July, I told him, on behalf of the Committee on Constitutional Affairs, that this may appear to be the least important thing in this debate, but that in reality that was not the case.
We are debating the way we want Europe to be in the future and, in order to realise our dreams, we need funds and resources, above all so that we can inform the citizens, strengthen the institutions responsible for relations between civil society and the European institutions and promote the debate.
Are we going to achieve that with the budget we have?
The amendments presented by the Committee on Constitutional Affairs have been taken up to a certain extent by the Committee on Budgets. In that way we will be able to promote proper reflection on these matters and also ensure that the citizens understand some - if just a little - of this debate that we are holding here and know what the Union's budget is.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - Mr President, I should like thank my colleagues, Mr Elles and Mr Grech, who have done considerable work on the EU budget for 2007.
In general, although I support the approach of our rapporteurs, in the final analysis we must guarantee sufficient funding for common foreign and security policy and we must find a solution to the funding of the agencies. However, the ongoing negotiations can only be based on a mutual understanding that all sides abide by their earlier commitments. I address this to the Council in particular, which has repeatedly proposed extensive budget cuts in areas of great importance to the European Parliament.
On behalf of the Committee on Women's Rights and Gender Equality, I should like to raise a few points that unfortunately have to be raised every year. The principle of gender mainstreaming is enshrined in the Amsterdam Treaty, which requires a gender equality perspective not only to be applied to measures designed specifically to promote equal opportunities, but also to be incorporated into all policies at all levels of the budgetary process by means of gender budgeting. Since 2003, when this House adopted a resolution on gender budgeting - that is, building public budgets from a gender perspective - the fact that public budgets, including the EU budget, are not gender-neutral and have a different impact on women and men has been taken into account.
A gender budgeting approach should be used to assess and restructure all pertinent budget programmes, measures and policies, as well as to determine to what extent resources are allocated in gender-equal or -unequal ways and ultimately achieve gender neutrality, where equal consideration is given regardless of gender.
When the Finnish Minister for Social Affairs and Health, Tuula Haatainen, addressed our committee in early October, she highlighted the mainstreaming of equality policies in budgetary planning and evoked the Finnish example of seeking to ensure that all items, not only in the national, but also in the EU budget, take gender equality policies into account. I certainly hope that the Finnish Presidency will succeed in this respect.
draftsman for the opinion of the Committee on Petitions. - (HU) I wish to speak on behalf of the Committee on Petitions about the budget for the European Ombudsman. We often speak of bringing Europe closer to its citizens, of helping the citizens to gain a better understanding of what the European Union really is.
The office of the European Ombudsman is a small institution, one that does a considerable amount of work in this area. It is therefore very important for the Ombudsman to have sufficient budgetary resources available to be able to perform his duties successfully and effectively. In April of this year, we spoke very positively about the European Ombudsman during the discharge process. I would like to remind everyone that we spoke of this office as a model (for other institutions, with clearly defined competencies) and a well-administered budget.
The European Ombudsman is sparing with translation charges and does not wish to add new items, and it is precisely for this reason that, on behalf of my committee, I request that, because we have to take account of the forthcoming enlargement, we support a moderate increase in the budget requested by the European Ombudsman, while emphasising the need for budgetary discipline and for citizens to be provided high levels of services.
on behalf of the PPE-DE Group. - (FI) Mr President, I would like to thank Mr Grech, the rapporteur for Parliament's budget. It was a pleasure to work with him and to reach joint compromises in my role as shadow rapporteur. I congratulate him on the excellent end result that we achieved. Above all, we have to remember the principles upon which the budget is drawn up. Firstly, we have to be precise about how we intend to spend taxpayers' money. Another principle is that we spend money on what is necessary. We should not be doing all sorts of nice and interesting things, but what is really necessary.
The 20% increase principle is hopelessly outdated. It sometimes leads to madness, such as the proposal for Internet television. The idea behind Internet television is for Parliament to have its own TV channel. The money for that cannot really be justified to taxpayers. As an example, I might mention the speech given in Brussels by Finland's second Minister of Finance at the beginning of the Finnish presidential term. The speech was broadcast via Internet TV to everyone in Europe, but in the whole of Europe there were just 14 interested viewers, half of whom were the Minister's own advisers. If we are to make an investment of tens of millions for just a handful of people, the money is certainly going to be in the wrong place. It would be more cost-effective to spend the money, for example, on bringing journalists from small local and regional newspapers here, after which they would write articles on Parliament and what happens here. People read these sorts of newspapers carefully, but they will not really follow these Internet TV broadcasts.
We need all budget headings to be closely evaluated and monitored, and this applies especially to building policy. I am happy that we have found a common view, because the building in Strasbourg became a scandal, and we no longer need publicity like that. We therefore need to be a lot more careful about how we spend money.
on behalf of the PSE Group. - (FR) Mr President, Mrs Wideroos, Mrs Grybauskaitė, ladies and gentlemen, allow me first of all to thank our two rapporteurs, Mr Elles and Mr Grech, who, through the work they have done and the tenacity they have shown, have been able to give direction to our work on this first reading of the budget.
This budget, the first of the 2007-2013 programme, is a very modest one, representing only 1.04% of GDP. Not only is it very modest, but it is probably not up to the challenges facing the European Union: the energy crisis, the crisis of confidence, world conflicts and the increase in poverty and job insecurity, all coming at a time when Europeans are expressing ever more expectations of the European Union. The restricted framework forces very modest ambitions on us. Quality, and not just quantity, characterises the approach to this 2007 budget, therefore.
The budget has also compelled us to adopt a hybrid strategy. Indeed, not only are our legal bases for the new policies not ready, but we are not ready, either, to champion and implement all the policies wished for by Europeans. We want to be ambitious, as people expect us to be, but we must also be realistic, as we do not know whether we shall be able to implement these policies. For the Socialist Group in the European Parliament, the minimum consisted in reinstating the preliminary draft budget for all the policies to which we are attached and, in particular, for the Lisbon objectives and the Gothenburg policies, not forgetting employment, solidarity, the environment and rural development.
2007 should be the year in which our communication policy is overhauled, given that Europeans have been very much forgotten up until now. Where external policy is concerned, I would also appeal for us to adopt a balanced approach to administration, particularly where the EU's borders are concerned, as we cannot be satisfied with a unilateral approach that concentrates on law and order. I should like, if I may, to emphasise two important points: first of all, the role to be played under the heading of the EU budget by cofinancing involving the European Investment Bank, and this with a view to relaunching the Lisbon and Gothenburg strategies; and, secondly, the role of pilot projects and preparatory actions, which have always favoured the birth of new ideas and which should be implemented.
In reality, I am mostly concerned about the implementation of this budget. Our rapporteur has opted for spending with a qualitative focus. This amounts to championing the way in which our priorities have traditionally been financed, but it also constitutes an appeal to the Commission to respect fully the political choices made by Parliament. If, moreover, Parliament can make criticisms of the way in which policies are administered by the other institutions, it is because such criticism is authorised by the Treaty, the institutional agreements and actual practice. Parliament is one of the branches of the budgetary authority, and we do not wish to be dispossessed of our power as a result of abandoning all authority regarding the way in which our votes are brought into play. Is it fair, however, for us, in the name of that power, to make it more difficult for these same institutions to exercise their prerogatives? No. It would be dangerous, and even counter-productive, to try to intervene too much in administrative practice. I would also say to the Council that the Commission could not do better if, at the same time, we were to agree to freeze recruitment by that institution. However, we have little room for manoeuvre if - as we have cause to fear, given the latest line proposed - all our priorities are adjusted in accordance with the European Commission's shortcomings in implementing policy.
Finally, and in conclusion, I wanted to tell you, Mr President, that the Council must remember that it cannot impose its point of view, because we need together to comply with the priorities of the European political project and because, if we reduce the budget by too much, we shall no longer be able to develop any of these policies of which Europeans expect so much.
on behalf of the ALDE Group. - (DA) Mr President, the budget we are presenting today is a responsible and sensible budget. We have not accepted the Council's indiscriminate cuts to administrative expenditure but we have, on the other hand, put EUR 50 million from the Commission's administrative budget into the reserves and demanded a clearer explanation of trends in certain areas of expenditure. We must not close our eyes to the facts when we establish the budget, but go into details and ensure that precisely those resources that are necessary are available.
In that connection, I wish to thank our rapporteur, Mr Elles, for the approach he has chosen to adopt in this year's work on the budget. I am thinking of the idea of 'value for money', following on from criticism by the Court of Auditors and in cost-benefit studies and other reports. In particular, I would draw attention to the cost-benefit studies as a constructive innovation, offering us a far better survey of, for example, trends in the Commission's information and communication policy and the development of the common foreign and security policy.
Specifically on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I would emphasise the need for adequate resources for the legal and asylum policy and for the foreign policy. There is a sharp contrast between the fine words uttered by EU Heads of Government in formal speeches and the resources that their finance ministers are prepared to make available. At the same time as Heads of Government emphasise that the EU should present a united front in refugee policy and strengthen the common border management agency, FRONTEX, finance ministers make a point of cutting back on appropriations to the agency. Clearly, this is inconsistent. I am pleased, moreover, that we have had to reach agreement to sort these matters out.
In connection with the financial perspective, it is quite clear that the EU's foreign policy was badly handled. That the budget we are presenting today is clearly a responsible one is shown, however, by the fact that Parliament has not tried to challenge the interinstitutional agreement. We have established a budget within the framework of the agreement. Foreign policy is an area that will demand close attention over the next few years, however. I think that, especially in regard to our close neighbours in Central and Eastern Europe, we in the EU have an obligation to promote stronger economic development and to encourage a view of democratic development as something hopeful and positive. The money needs to be used well, and we therefore ask that the Commission ensure that the new programmes take account of the Court of Auditors' criticism of the aid to Russia.
With regard to Parliament's and other institutions' budget, my group has adopted the approach of our rapporteur, Mr Grech, whom I should also like to thank for a constructive and substantial piece of work. It means that the budget is somewhat below the level originally announced by the institutions but, after thorough analysis of each individual institution, a position has been adopted on what is in reality needed and a suitable margin thus created. We have had a number of debates about whether Parliament needs 20% of the total administrative expenditure, and we have ended up with a figure that is rather on the small side. My group supports the policy of recent years to the effect that Parliament should purchase the buildings it uses, but we must ensure that we have a clearer overall view of what resources are needed for buildings over the next few years.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, this House's budget debates may well not be renowned for being sexy, but they are very important, for we, in the 2007 budget as in all the others, are setting out the priorities for our work over the coming year.
You will be aware that the Group of the Greens/European Free Alliance did not vote to approve the 2007-2013 Financial Perspective on the grounds that we see this financial plan as resolving too few problems. We take the same view of the 2007 budget, and ask ourselves whether it will enable us to do those things that have to be done.
For example, we do not agree with our agricultural policy or with the excessive subsidies paid out for agricultural exports. Our deep-frozen chickens sell in African markets for half the price of those that the Africans produce themselves, and then we end up complaining about how we get too many refugees from Africa, when it is we ourselves, with our own agricultural policy, who are helping to create the problem.
There is also fisheries policy, where our fishing quotas are still too high, and we are endangering our fish stocks. This is another policy that the European Union should change.
Not to mention our policy on tobacco, for we are still subsidising tobacco growers while at the same time banning tobacco advertisements. That, too, strikes me as inconsistent and not a smart policy for Europe to adopt.
Now that many European countries have the globalisation blues - remember the referendum in France? - our globalisation policy ought to be a more just one, with us speaking out more emphatically in favour of fair trade and getting more serious about our commitment to the Millennium Development Goals, in which respect we are lagging behind the rest of the world when it comes to funding the war on poverty.
Europe, though, must also do more towards a forward-looking energy policy; we need to invest more in research into renewable energies that would make us less dependent on Mr Putin and enable us to be more forthright in our criticisms of his autocratic regime.
What do we have to do instead? We have to invest more in education, research, culture, the media and in the cultural industry, which is an important pillar of the Lisbon Strategy, and that would enable us to make that strategy more precise and more forward-looking. What we in Europe need is to be more of one mind where policy is concerned; that is the only way in which we will develop a responsible common foreign policy that is pro-active, that spreads civilisation, that reinforces civil society through the neighbourhood policy, but also intervenes when absolutely necessary. If that is what we want, we are not spending enough money. Much as I would love to see us take 'value for money' as our yardstick, we also have to work on the basis of 'good money for Europe'. If each of our Member States is spending only one per cent of its gross national income on Europe, then not enough money is being made available for European policies that are both important and the right ones to pursue.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, I was going to say Madam Minister, but I will not. The reading contains a kind of virtual version of the EU budget. After the Council's reading, the level of payment appropriations was 1% of the Member States' combined GNP. Parliament in its first reading is raising this to 1.04%. This is being done by increasing appropriations for the draft budget, which could be called virtual because Parliament has not been in the habit of holding on to its increases right to the last.
The Council has regularly been the winner in negotiations. Parliament's credibility will suffer if that happens again. Our group demands that Parliament keep to its priorities.
The rapporteur, James Elles, has been innovative in looking for appropriations where the Commission has not implemented the budgetary requirements of previous years. We support his approach, where some funds are set aside in reserves and only released after the proper statements have been produced.
Our group supports the right of the new Member States to seek staff positions in the Commission for their own citizens. Consequently, we cannot support the cuts in Commission personnel as proposed by the Council.
Public authorities, including the European Union, may act as catalysts in various economic processes. On the other hand, the same money may also be spent on administrative projects led by Eurocrats, which in fact erode people's confidence in the Union. An example has been the PRINCE programme. Another will be the 3DGENOME project, plan D. There is a danger that Parliament's own Internet television channel will be another. Our group does not support the use of Commission and Parliament appropriations to produce Euro-propaganda, and we do not want the militarisation of the EU using money for the common foreign and security policy.
on behalf of the UEN Group. - (PL) Mr President, on behalf of the Union for Europe of the Nations Group, I should like to begin by congratulating both rapporteurs and thanking them for all their work. This year, we are faced with a rather curious situation. The meagre Commission budget was cut only slightly by the Council, whereas Parliament's Committee on Budgets is proposing an increase in spending and financial commitments above the limits proposed by the Commission. This stance is obviously worth supporting, as the Union cannot rise to the challenges it faces without a larger budget. I refer to the forthcoming enlargement and increasing competition at world level.
We can but hope that a suitable compromise will be reached in November and that the European budget will be closer to Parliament's proposal than to the Council's. Given that the Council wishes to cut expenditure, as it is wont to do, it was entirely appropriate for Mr Elles to suggest a value for money approach. This method involves working more efficiently to attain our aims. Bearing in mind that the 2007 budget is the first budget within the new financial framework, it is to be hoped that it will augur well for subsequent years.
I should like to take advantage of this opportunity to reiterate my appeal to all those who care about human rights to support the amendments tabled by the UEN, in which we call for an end to Union financial support for programmes promoting compulsory abortion in third countries. Allow me to stress that the issue at stake here is compulsory abortion, not abortion as such.
Rejection of these amendments will amount to supporting practices that infringe fundamental human rights. It will reveal the hypocrisy of all those who constantly advocate human rights whilst simultaneously trampling all over them.
on behalf of the IND/DEM Group. - (PL) Mr President, I must begin by thanking the rapporteurs. Nonetheless, the 2007 budget is a bad one. Most Members are aware of this, but only a small minority venture to say so openly. It is a bad budget because it fails to deal with, or even to tackle, any of the European Union's major problems. These include the sluggish economy and the increasing differences between the levels of development in the countries of the old and the new Union. The 2007 budget is also bad because it does not respond to the new challenges facing society and the economies of the Member States. There is the destabilisation of the market for raw materials, and in particular the steep increase in the price of sources of energy. There is also the important issue of economic migration from the new Member States to the countries of the old Union and the consequent rapidly rising social and economic costs in the poor countries.
If the amendments tabled by the Independence and Democracy Group had been adopted, the 2007 budget could have served to introduce a new approach to funding for the agricultural sector. In view of the strong resistance to these amendments expressed at meetings of the Committee on Agriculture and Rural Development and the Committee on Budgets, we expect them to be rejected by Parliament. This is a testament to the power of agribusiness and the large landowners. It also reveals where Parliament's true allegiance lies, as the House is quite prepared to defend the interests of a rich minority against the large majority of farmers who are poor. It should be pointed out that the resources saved could be devoted to supporting entrepreneurship, research and development and investment in infrastructure. The 2007 budget increases expenditure on administration, and provides for the creation of new offices and agencies. We are strongly opposed to all that.
In conclusion, the IND/DEM Group will vote against the 2007 budget and we trust that other Members of the House will do likewise.
- (SK) On the liabilities side, the draft budget of the European Union submitted by the European Council is fully consistent with the ratio parameters of the approved long-term financial perspective for 2007 - 2013. Appropriations for competitiveness and cohesion have increased significantly in the area of growth and employment as well as in the area of freedom, security, justice, civil society and the status of the European Union as a global partner.
In compliance with the financial perspective, the share of spending on direct payments in agriculture has decreased; by contrast, the share of spending on rural development has grown.
Unfortunately, as a result of the Council's efforts to significantly reduce the overall volume of funding, the positive trend in respect of payments has to a large extent dwindled away. The Council's reservations concerning the beneficiaries' ability to draw down budgeted expenses have had some negative implications. As the Council holds the key to the successful use of funds, I see this as the Council's reservations towards itself. However, Parliament's conviction that the available funds will be used well and efficiently exceeds the Council's expectations. Therefore, I will vote in favour of those amendments that bring payment parameters more in line with the long-term financial perspective.
(PL) Mr President, at this crucial stage of work on the 2007 budget, it seems to me that the European Parliament is taking more account than the Council of the priorities, figures and principles of interinstitutional cooperation agreed for the period of the 2007-2013 multiannual Financial Perspective. As people elected by the people, we have a good understanding of the concern felt in the Member States. There is concern that the new generation of multiannual programmes might not begin on time. That will be one of the main criteria against which the year 2007 will be assessed. We also share a common desire for a new financial regulation, hence our pressure on the Finnish Presidency to ensure that we can work on the basis of the new financial regulation in 2007.
The oft-repeated refrain that we are striving to rationalise the budget will become more than mere words this year. Mr Elles, our rapporteur, has proposed, and obtained Parliament's support for, a very consistent position. This entails giving strong financial support to the priority lines, whilst applying a 30% reserve to budget lines that seem unlikely to be used in full. We should all sing from the same hymn sheet in this matter. There is certain to be a difference of opinion, however, on the issue of posts and salaries in administration. We believe that the European Union's new functions require motivation, a stable administrative staff and recruitment from the new Member States. There is bound to be disagreement amongst us on this issue during the conciliation procedure in November.
Personally, I am not fully satisfied with the geographical focus, as our main commitment is to the continent of Europe. The larger the European Union, the greater its responsibility for Europe. This should be reflected in the geographical focus applied to the distribution of funds. Nonetheless, the margins are retained and the flexibility instrument remains unused. It should also be possible to reach a compromise this year, and our argument should be the strength of Thursday's vote in the European Parliament.
(IT) Mr President, ladies and gentlemen, I am grateful to the rapporteurs, Mr Elles and Mr Grech, and I welcome the Commissioner and all of my fellow Members. I should like to make two very brief remarks.
The first relates to what was said by Mrs Guy-Quint. Those who wanted proof of the inadequacy of the 2007-2013 financial perspective now have it. The first budget of the new financial framework clearly demonstrates that the funds are overstretched. The rapporteur has made some leaps of faith, some of which have been rightly corrected by the political groups, but nothing has been able to address the tight constraints of the multiannual financial framework.
After this first piece of evidence it should be obvious, even to those who argue that 1% of gross national income is enough to sustain the Community budget, that what is instead required is a change, a mid-term review. I therefore call on Parliament to start preparing for this challenge right now.
My second remark will be brief. Mr Elles has done well to propose an operation for controlling spending, which has our support and backing. It is right to be as transparent as possible, but it is also right not to undermine the fundamental policies of the European Union.
(FI) Mr President, Commissioner, firstly I wish to thank the general rapporteur on the budget, Mr Elles, for his excellent preparatory work. He has demonstrated intimate knowledge of the work of the EU and the administration of its funds. His approach has been well-argued and bold. At the same time I want to thank Mr Grech for the excellent and responsible job that he has done, and Mr Lewandowski for his skilful leadership of the Committee on Budgets.
The 2007 budget is the first to be drafted within the framework of the new financial perspectives. It is, moreover, an initial source of financing for new programmes and a final one for old commitments. The draft budget is moderate. It remains within the framework of the financial perspectives, and it does not even propose the use of the flexibility instrument. Nevertheless, it has clear priorities. In my opinion, it is quite right that appropriations for training, research and development have been increased. We must build more than just a pile of paper round the Lisbon Strategy. For that reason, we still need to make it easier for enterprise to flourish, which will mean competitiveness under the CIP Programme and a clear boost for innovation. All these have been among our group's objectives.
The Northern Dimension and cooperation in the Baltic Sea region have been on the agenda for a long time, and it has been considered important to develop them. My group has tabled two draft amendments, Amendments 492 and 493, in which there is an addition to the explanatory statement for the budget headings on pan-European road and gas networks, which states that funds could also be used for financing projects which implement the strategies referred to. I hope that there is support for these draft amendments.
(FR) Mr President, I shall concentrate on the European Parliament's budget. The Grech report is the definitive word on the European Parliament's budget, and I should like sincerely to thank Mr Grech for the quality of his work and, especially, for the climate of dialogue that he has been able to create. For the period of a year - and a year is a long time - he will have to administer all the releases of funds, as well as the reserves. Make no mistake: we shall have someone open, coherent and fair to engage with.
For the second time in its history, Parliament will not achieve the mythical 20% mark. It is useful to think in terms of an operational budget, but it is necessary to be very attentive and very much on the ball if, as proposed by the Grech report, we wish, as the need arises, to mobilise more money in order to acquire buildings, given that acquisition procedures are extremely protracted, what with the Bureau being required to give a decision, the Committee on Budgets needing to offer an opinion and the Council having to give us the go-ahead. If, for example, I were to purchase a building in London or Paris over the next few days, I am not sure that we could, in a few weeks, release the funds for which we had, however, made provision the previous year. It is therefore a very good idea to stay below the 20% mark whilst, however, remaining very much on the alert in case an opportunity should present itself.
The second very important feature of the Grech report is that it has placed the individual at the heart of our objectives. Next year, and for the first time, we are going to embark on a new process through the setting up of the parliamentary web-TV channel project, the beginning of the work in our visitors' centre and the meeting of the first citizen 'agora', which will involve people in our legislative work. I think that we have made a lot of effort to put the citizen centre stage, and I should not like to conclude without emphasising - since we learned yesterday evening that he was to be leaving - that Mr Priestley, our Secretary-General, has, during the ten years that he has headed the administration, worked hard to modernise our budgetary procedure and to make it more rigorous and transparent.
(EL) Mr President, the draft budget serves in an absolute manner the anti-grassroots, reactionary policy of the European Union.
It is within the framework of the new financial framework for 2007-2013, cut and sewn to the measures to strengthen European capital. The 2007 budget promotes the anti-labour Lisbon Strategy and the united market, while at the same time cutting resources for many regions, such as Greece, strengthening inequalities and unequal measures with prospects of it not even being included in the poor Cohesion Fund. It drastically cuts spending in the agricultural sector, completing the application of the anti-farming reformed CAP, thereby wiping out more small and medium-sized farms and, at the same time, cutting hundreds of jobs.
This is the modern spirit of the European Union: intensification of work, mass unemployment, poverty-level wages and pensions and, of course, drastic cutbacks and further privatisation both in public health and in social insurance systems. Nonetheless, resources are increased by 98% for competitiveness, industrial innovation policy and entrepreneurship, as is the funding for measures for employability, temporary work and class cooperation. They call it social dialogue. It is a class budget, which is unfair and should be condemned by the grassroots classes, because it brings inequality, injustice, poverty and greater exploitation for the workers and greater profits for capital. That is why it should be rejected.
(PL) Mr President, not only is the 2007 budget the first budget in the new 2007-2013 Financial Perspective, but it is also the first budget relating to 27 Member States, including Bulgaria and Romania. For those two reasons alone, it ought to be as high as possible in terms of expenditure. The 2007-2013 financial framework indicates that payments may amount, at most, to 1.06% of the Union's GNP. Unfortunately, in its draft payments plan, the European Commission proposed payments totalling barely EUR 116 billion, which amounts to only 0.99% of the Union's GNP. For its part, the Council of the European Union proposed a further cut of EUR 1.75 billion.
Against this background, we should welcome the stance of Parliament's Committee on Budgets. It proposed payments at a level of EUR 121.9 billion, which amounts to 1.04% of GNP and is around EUR 5.1 billion more than the Commission's proposal.
Therefore, I very much hope that the House will endorse the proposals made by the Committee on Budgets and that they will be successfully defended throughout the course of our negotiations with the European Commission and the Council.
Mr President, in his report Mr Elles says that it is essential for policymakers to focus on what the real challenges will be for the EU in the years ahead. When David Cameron was campaigning for the leadership of Mr Elles' party last year, he told the Daily Telegraph, 'we must challenge the culture of the EU, leaving it to focus on its real job, making the single market work properly and championing free trade'. However, Mr Elles' policy priorities include common foreign and security policy, the European Neighbourhood Policy, terrorist threats, border controls on immigration, environment and communication.
This is the Tory hidden agenda and it is very different from the one Mr Cameron put forward when he needed the votes from the more Eurosceptic party members. But of course this is the same Mr Cameron who was pretending he would leave the PPE-DE. One year on, Mr Elles is free to carry on promoting the PPE-DE agenda. His real leader, Mr Poettering, is no doubt delighted.
(DE) Mr President, I would like to thank the Finnish Presidency for at last being so bold as to do something, even if only in a small way, about the sacred cow of appointments in the EU.
I think it extremely regrettable that the attempt at doing away with at least 200 posts before moving on to doing more of the same sort of thing should be repulsed in the way in which it has been in paragraph 29 of the Elles report. That really is the wrong way to go about it. To show just why it is so very wrong, let me quote Mrs Guy-Quint, the lady who tabled the amendment, and who said: 'I have never yet heard any rational justification for these cutbacks. They are about nothing more than settling personal scores, about offended vanity, intrigues and aggression.' That is what she said in committee. Of course, the opposite is the case. The EU has done the sensible thing by getting rid of plenty of jobs already, and it would send the right message if we were, for once, to make a few cuts of our own.
(DE) Mr President, Commissioner, ladies and gentlemen, colleagues, This budget for 2007 follows on seamlessly from that for 2005, and the rapporteur deserves thanks for accomplishing something so unprecedented. What we have to do in managing the budget is to do more to combat the waste of EU funds in the shape of displacement effects and lack of efficiency.
The job cuts in the Commission remain highly controversial; we say 'no' to them, albeit with reservations, and the acid test we apply is what gains in efficiency is the Council prepared to concede that the Commission - in its field offices in Luxembourg, for example - has achieved? How well equipped is the Commission itself to perform its future functions, which will have less to do with making laws and more with the monitoring of how Community law is implemented? There are no more than two posts for monitoring Community environmental law, which accounts for 40% of the laws we adopt.
Something else that we have to make provision for in the parliamentary budget is the means for dealing with a further loss of credibility on the part of Europe. In 2007, we will be appointing nine translators and interpreters of the Irish language, even though eight of the thirteen Irish MEPs do not speak Irish. Sixty Members are travelling around with the new EUROLAT parliamentary assembly, adhering, in so doing, to none of the customary practices of parliamentary assemblies, such as intergovernmental agreements, for example. This Parliament of ours is having building work carried out at all three of its sites in 2007, and this is something I find difficult to explain to groups of visitors or to the voters back home.
These are all good issues that we can use to demonstrate that we are taking the Court of Auditors' criticisms seriously and also that we are serious about managing the EU's budget better.
(PL) Mr President, 2007 will be the first year of a new seven-year Financial Perspective. It is therefore particularly important, at this point, for the institutions of the European Union to clearly define the real needs and priorities for the coming years.
Working on the basis of budgetary discipline and increased efficiency, we should, at the same time, depart from the practice of accepting very high margins of expenditure. In the past, this often led to resources being wasted. It also seems appropriate to retain the present strategy of purchasing the buildings we use. This will result in savings in the long term and make funds available for other activities. It also seems essential to review the policy on staff management, particularly regarding outsourcing the implementation of activities, which has a detrimental effect on continuity and stability and could therefore have a negative impact on the functioning of the institutions.
As far as employment policy is concerned, the posts resulting from enlargement must be our priority at present. This process must include information on accommodation for new staff. The cuts in the budgets of individual institutions proposed by the Council should not be an aim in themselves. Taking into account the enlargement in 2004 and the next one, which is almost upon us, the overriding aim must first and foremost be to ensure the effective operation of all the Union's institutions.
In conclusion, I should like to warmly congratulate both rapporteurs on a very well prepared document and us on a sound compromise and an ambitious budget.
(FR) Mr President, Commissioner, firstly, I too should like to congratulate our rapporteurs, Mr Elles and Mr Grech, on their painstaking work, and to thank and congratulate all of my colleagues on the tremendous work put in on this occasion by the Committee on Budgets when examining the 1 200 amendments, with the aim of meeting the expectations of the 450 million people in Europe.
Firstly, I, for my part, should like once again to point out that I regret the poor contribution made to the European budget by the Member States within the context of the financial perspective. This contribution is clearly not enough to implement the policies that it now falls to the European Union to translate into something that Europeans want.
Our Parliament therefore has relatively little room for manoeuvre in this area. If our ambition must be realistic - indeed modest - then let us at least make it as clear as possible. That was the proposal made by the Committee on Budgets, and that is what we must examine today and in the weeks to come, by prioritising the most effective policies for attaining these objectives and thus for achieving the world's most powerful knowledge-based economy. That is why I welcome the efforts that specifically focused, via the proposals, on research, innovation and development policies; on aid for SMEs; on pilot projects; and on the appropriations earmarked for cultural policies which, according to the recommendations made by our colleague, Mrs de Sarnez, are regarded by Europeans as a fundamental part of our common project.
Finally, and in keeping with the humanist and realistic image of our European integration process, I welcome the substantial increase in the appropriations dedicated to the policy in favour of the most impoverished people in Europe.
To conclude, I am pleased that, where external policy is concerned, a balance has been struck that takes account of the peace process in Palestine, even though the reservations voiced will enable us, in my view, to send out a strong signal to the Council in the weeks to come, since we are at first reading.
(PT) Although it improves upon the Commission's proposal of 0.99% of Community GNI, and that of the Council at 0.98%, in terms of volume of payments, it comes as no surprise that Parliament's proposal for the Community budget for 2007, at 1.04%, falls short in the very first year of what was agreed in the financial perspective, namely 1.06%, which in our view is itself inadequate if we are to promote genuine economic and social cohesion, particularly given the needs of an enlarged EU.
Given that this is part of the negotiation process, we hope that, unlike what has happened in the past, Parliament will at least seek to ensure that the minimum amounts provided for in the financial perspective for 2007 are adhered to as far as possible, and that these funds are used for the purpose of pursuing an effective economic and social cohesion policy and a genuine policy of cooperation and development.
Although we welcome the adoption in the Committee on Budgets of specific amendments that we tabled, we are very disappointed that other important proposals that we tabled were rejected, which were as follows: the creation of compensation packages to offset fuel price rises in the fishing industry; the creation of a Community programme to support small-scale traditional coastal fishing as a response to the specific problems experienced in the sector, in accordance with positions previously adopted by Parliament; and an increase in the funds earmarked for convergence in the European Regional Development Fund to compensate fully the 'regions affected by the statistical effect', such as the Algarve, since they have been cut by some 20% this year.
Mr President, I should like to refer to one particular budgetary matter. The Commission is presently finalising its public health programme for 2007-2013. We all know that in the recent past the Commission has had very effective information campaigns, highlighting the dangers of tobacco and AIDS within the European Union.
The Commission has a budget of EUR 56 million per year to highlight public health threats and to implement public information campaigns throughout Europe. I believe the time has now come for the Commission to implement an information-awareness campaign to highlight the problem and dangers of, and the cures for, depression within the Union. I have also written to many governments of Europe seeking their support for this political initiative.
One in four people in Europe experience at least one significant episode of mental difficulties during their lives and up to 18 million people in the European Union, aged between 16 and 25, suffer from major depression. Depression and anxiety disorders are the most common mental health problems experienced in Europe. Studies have estimated that by 2020 depression will become the highest-ranking disease in the developed world. In fact, there are even higher levels of depression in Eastern and Central Europe.
We have identified the problem; we have the financial resources to highlight it; so let us go forward and meet this challenge now.
(SV) Mr President, first of all, the June List believes that the European Union's common agricultural policy needs to be scrapped. As I have pointed out on so many occasions in this House, EU agricultural policy is reprehensible because the money is given to the wrong recipients, and often to recipients who are very rich. What is more, it denies the world's poor countries an honest opportunity to sell their agricultural produce on the EU market because we subsidise non-competitive agriculture.
Secondly, the June List believes that structural policy should be returned to the national competence. The EU resources that come back to Sweden come with a very large number of conditions attached and are in most cases not adapted to Swedish needs.
Next year, Sweden's contribution to the EU budget will rise to a good EUR 3 billion. We shall get back approximately EUR 1 billion. Thirdly, then, the June List believes that Sweden's membership fee should be halved in the light of how distorting and unjust the EU's agricultural and trade policy is.
(FR) Mr President, the European budget is like the theatre of Bertolt Brecht. While 'Waiting for Godot' - while waiting for 2014 and own resources - we are managing the most modest of appropriations: EUR 116 billion in payment appropriations, which is not even 1% of gross national income. A game is being played here. For example, the nomenclature has been changed, with a shift from eight headings to six. An attempt has been made at humour: the Europe of 17 million unemployed is referred to under Heading 1 as 'growth and employment'. The CAP budget, which is destroying farming and fruit and vegetable growing and uprooting 400 000 hectares of land, is referred to under Heading 2 as 'confirmation of resources'.
These changes in form apart, this is a classic budget in every respect. Firstly, it includes a financial framework for 2007-2013, which is contained within an interinstitutional agreement - the fourth of its kind - signed on 17 May. It includes Malthusian sums, for example for agriculture: indeed, market expenditure is going to be wilfully reduced by more than EUR 500 million. It also includes the great classics: EUR 7 billion with which to toy with external policy in the world; EUR 5 billion for a research framework programme that will not research much; and EUR 850 million for the trans-European networks.
All of that, while we await the 2008-2009 review during which every issue will be discussed - not only the UK rebate but also, and above all, agriculture and the agricultural budget. The great budget debate will therefore take place between 2010 and 2014. While we wait to discuss the fisheries sector, Erasmus and the citizens, and if we cannot take tea - since it is almost 5 p.m. - we prefer, during this afternoon's budget debate, to exchange the little budgetary titbits with which our rapporteur has embellished his magnificent report, which is, all the same, very pleasing.
(EL) Mr President, the European Union is the most ambitious endeavour in history. Yet we are funding this endeavour with a minimum 1% of GDP. It is not only that we are giving so little; it is that the Commission and the Council do not even want the minimum amounts committed to be taken up.
The Commission made provision in the preliminary draft for just 1%. The Council reduced it still further to 0.98% and we increased it to 1.04%. The Council is doing its best to reduce funding for the Union, the Commission is not doing its best to defend it and thus this role falls to the European Parliament alone.
Many also proposed that we should put spending on agriculture in reserve. We rejected that proposal. The destruction of European farmers is not a development policy or a unification policy of Europe; it is - quite simply - a disastrous policy.
Now to a sensitive political issue: we reinstated the amendment for the restoration of Christian churches in northern Cyprus. A vote in favour of this amendment will demonstrate Europe's respect for its cultural heritage and will strengthen the application of European principles for peaceful coexistence between different religious and ethnic groups.
Lastly, so far we have been informed after the event about the Council's decisions on the CFSP. This cannot continue. We need to debate in advance with the Council all the basic options, before the decisions are taken which we are then called on to fund. In order to send our message to the Council, we reduced spending on the CFSP in 2007 by 50%. I should like at this point to say, while agreeing that Mr Elles was obviously right, that the Minister will be making a mistake if he truly believes that what we did was what she herself called 'tactical words'. I hope that the Council will now rethink its stand to date.
(SK) Energy security is one of the political priorities of the new financial perspective and the 2007 budget of the European Union. It is part of the Competitiveness and Innovations Programme, and there is also a separate research programme within the Seventh Framework Programme.
Our goals in this area are ambitious: we would like to transform the unsustainable, fossil fuel-based energy system into a sustainable one that draws on a variety of energy sources; we must improve energy efficiency, secure energy supplies, prevent climate change, and increase the competitiveness of European enterprises, first in the energy sector and then elsewhere.
The strategy of the European Union and the European budget are important factors in helping to tackle the bleak outlook for European citizens as regards the provision of sustainable, stable and affordable energy.
Undoubtedly, the budget for 2007, that is to say, the first year of a new programming period, is of strategic significance. However, it is necessary to emphasise that resources are limited and much will depend on how efficiently they are used.
(DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, 2007 is going to be a very exciting financial year, for in it, that which the Heads of State or Government, in December last year, adopted as their political priority, and was agreed on by this House and the Council this May, is, for the first time, to become a living reality.
There are a few aspects of this that I am already getting seriously worried about. This very week, we will be adopting a number of legal bases for multiannual programmes intended to run with effect from 1 January next year. The stage we are currently at is that the Member States are putting together their framework plans for the conduct of structural policy and submitting them to the Commission. My very real concern is that the 2007 budget will become an austerity budget as a consequence of many programmes not even being able to get started, even though they are urgently needed.
What I will say, in quite specific terms, and speaking as someone from a country that has the honour of providing the EU with one-fifth of its funding, is that our concern is that, when so much money is called for - despite the lack of any increase over the past in terms of percentages of gross national income, although I will mention in passing that gross national income has increased as a consequence of enlargement - there must of course be some value given in return for this money.
It is for that reason that I am very glad that our rapporteur, Mr Elles, has said that we want to fund more programmes and less administration, although what the Commission still has to do is to demonstrate that it can run the programmes in a proper manner and that all this will not be absorbed by administration costs. The agencies are another issue that we really have to sort out, since there are apparently going to be three more of them.
What I also want to say with regard to this House's budget is that we have to reap the benefit of what we have achieved through the success of our building policy. It is intolerable that we should, just because the money is available, keep on inflating the parliamentary budget and funding things that may well not actually be needed, such as WebTV, for example.
What we need, then, is value for money, and that is what matters most of all. The report from the Court of Auditors that was presented this morning gives me reason to believe that there is a great potential there for more to be achieved.
(HU) I would like to join Mr Ferber, in stating that the 2007 budget does indeed have particular significance for all of Europe and specifically for the new Member States, including Hungary. This is the first year of the 2007-2013 financial perspective which we have been involved in drawing up, and which thus fully applies to us. Consequently, especially given the lengthy and not always smooth process of its development, it is very important that 2007 should constitute a good starting point for the subsequent years.
This presents us all with both an exceptional opportunity and a responsibility. It is an opportunity in the sense that by making use of the resources approved in the financial perspective, we can begin not only our own process of catching up, but also the structural and cohesion policies that serve as the foundation for Europe's future and its competitiveness. At the same time, we must take responsibility for overcoming the national self-interest that has, regrettably, become commonplace in both the old and the new Member States when it comes to preparing the budget. Let us not neglect the common values of Europe as a whole and the international role of the EU.
(MT) The budget that this Parliament will be approving next year will, for the first time, allocate money to a new fund known as the External Borders Fund, purposely created to help Member States strengthen their borders with a view to curtailing the uninterrupted flow of illegal immigration. Given the seriousness of the illegal immigration emergency, it is almost unbelievable that this is only the first time that the European Union is establishing a fund specifically for external borders, but we have succeeded. Thanks to this Parliament, the budget for this Fund will be greater than that requested by the Commission itself. I am talking about a budget amounting to EUR 170 million and designed to protect our frontiers more effectively and thus reduce the influx. My second point is about FRONTEX, the European Agency for External Borders. Up to now, this Agency, which has only been in operation for one year, has not been allocated enough resources to do its work. Suffice it to say that while, up to last week, FRONTEX was coordinating patrols in the Mediterranean, yesterday I saw an advert in the papers announcing that FRONTEX wanted to recruit a director responsible for its sea patrols. This shows that we must not leave this Agency to its own devices in the belief that it will solve everything. Therefore, even in this regard, it is gratifying that this Parliament will vote a bigger budget than the Commission requested, almost EUR 35 million, to strengthen this Agency and help it to carry out its duties more effectively. It is a pity, Mr President, that, rather than follow suit, some European governments have, in a most miserly manner, tried to cut the FRONTEX budget. We would like them to know that the European Parliament will be doing its utmost to ensure that FRONTEX is given all the means necessary to carry out its duties.
(EL) Mr President, the priorities of this budget should have been clear and adequate in terms of funding, so as to promote the integration of the new Member States. Instead, in the Council an accounting attitude prevailed in order to reduce appropriations and in the Commission its fearful stand.
How will the Lisbon Strategy be accomplished? How will the Structural Fund programmes be completed? With EUR 425 million less? How will the rural development policy be implemented? With the fictional transfer from the first pillar though the voluntary modulation mechanism or - as proposed - by putting rural development funds in reserve until the Commission decides and gives guarantees for voluntary modulation? How will the role of the Union be strengthened in its foreign actions, in the Balkans, in Palestine, in immigration? By reducing the CFSP by 50%? How will Europe compete with America in the field of research and competitiveness?
We cannot set political priorities and not provide the necessary financial tools to implement them. We are losing credibility and this is undermining the future of the European Union.
(HU) I would like to share four thoughts with you and comment on one problem. The Commission's proposals for next year's budget are well below of the resources provided for in the financial perspective. The EU's competitiveness is deteriorating rather than improving. Secondly, it is a nightmare that the Council has tried to cut back even this moderate proposal. Thirdly, in its current form this will not allow for any development, but simply represents an unsuccessful attempt at survival. Fourthly: it is good news for the new Member States that the great rush to cut back does not affect support for the cohesion funds, or has a minimal effect.
The problem, undoubtedly a significant one, is that while one of the characteristics of the Union is expressed as 'unity in diversity', we are at present far from satisfying this requirement. The translations of the proposals are either not prepared in time or are done so only at the last minute, and sometimes only in rough form. We are obliged to participate in many meetings at which only some MEPs have native language interpreters available. The enlargement of the Union in January will further increase justified demands in this area. Linguistic diversity is a value that we can under no circumstances renounce.
(DE) Mr President, as a number of speakers have already said, what we have here before us is the first budget of the new financial period, and one that is described as a budget for savings, even though the only savings have been in terms of the interests of the European public. What we are dealing with here is a misconceived budget policy on the part of the European Union's Member States.
Over the next seven years, then, the Trans-European Networks will have to get along with only EUR 8 billion instead of the EUR 20 billion that they actually need. Once more, the Council of Ministers has recourse to the old coercive trick of telling us, in this House, that if we do not pass the budget promptly, the programmes due to start in 2007 will not be able to do so on time. The Council can, and will, make scapegoats of Parliament and other bodies, even though it sometimes drags out its own decision-making processes over many months, and this is something we have to be on our guard against.
While I am on this subject, let me remind the Commission that it is this House, rather than the Council, that is constantly defending the Commission's line, and it would have a salutary effect if the Commission were sometimes to be aware of that rather than constantly bowing down and taking dictation from the Council.
Also this week, we have to come to a decision on a quite unacceptable proposal that has been made for plugging a hole in the budget in the second pillar, in agriculture and rural affairs, which involves the Member States being allowed to shift up to 20% of the funds from the first pillar into the second, into rural areas, and that has been inadequately thought out. It runs counter to the prerogatives of this House, and it should be rejected. What do these two things - the trans-European networks and rural areas - have in common? Firstly, they have both fallen victim to the Council's irresponsible austerity policy; secondly, in both cases, the Commission has distanced itself from its original position and quietly gone back to taking dictation from the Council, and thirdly, in both cases we have to try to put funds in reserve as a means towards bringing pressure to bear on both the Council and the Commission, in order to eventually save whatever can yet be saved.
(ES) Mr President, Commissioner, I would like to begin by congratulating the two rapporteurs, Mr Elles and Mr Grech, who have shown prudence in their respective draft budgets.
Prudence does not necessarily mean an agreement with the Council, because it does not necessarily mean agreeing with the indiscriminate reductions that the Council has established in those budget lines that were not of interest to it, in other words all those that do not relate to common foreign and security policy, a field in which Parliament has made a reduction.
We very much agree with the principle of value for money which our rapporteur advocates for the general budget, particularly at a time like this, a time of extreme financial restriction. Given the European Union's prevailing ideology, which some of us do not share, of applying 1% to the budget, a careful analysis of the budget lines, of their level of execution and of European added value is essential. Perhaps we do not see the notion of 'value for money' in the same way as the Council, but, in any event, it is good that it should be accepted as a budgetary principle.
I would like to take this opportunity to thank the President-in-Office of the Council for being here for the majority of the budgetary debate; that does not normally happen and I therefore thank her.
Issues such as the fight against terrorism, the funding of a genuine common immigration policy and implementation of the policies linked to the Lisbon Strategy are treated as a priority by the European Parliament at its first reading. We agree with the strategy on payments proposed by our rapporteur, as well as with the proposed focus on the funding of the common foreign and security policy.
Finally, Mr President, we see the budgetary reserves as a very useful instrument, not just for negotiation and good financial management, but also so that, as budgetary authority, we can acquire the information that the Commission often finds it difficult to provide us with for practical reasons.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
(The sitting was suspended at 5.05 p.m. and resumed at 5.30 p.m.)